DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 11 and 21 have been amended and claims 5, 15 and 25 has been canceled.  Claims 1-4, 6-14, 16-24, and 26-30 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-14, 16-24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-30 of US 10,817,540. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the claims of the instant application has a corresponding limitation in the claims of U.S. Patent Number 10,817,540.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-12, 14, 16-22, 24, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2005/0223046) in view of Gislason (US 2013/0151491) and in further view of Chowdhuri et al. (US 2006/0218123).

Regarding claim 1, Smith teaches a method comprising: 
creating one or more partitions based on changes to a table ([0011]), 
determining, after creating the one or more partitions, that the degree of clustering of the table is below a clustering threshold, the clustering threshold corresponding to a clustering ratio, the clustering ratio determined by at least a proportion of rows in a layout of the table that satisfy an ordering criteria based at least in part a particular attribute of the one or more attributes ([0003] “threshold criteria are 1) cluster ratio, the degree to which the ordering of the index entries physically parallel the table data entries”) (see NOTE); 

increasing the degree of clustering of the table by reclustering one or more partitions of the table ([0003] “desirable to periodically reorganize database objects”, [0010]) (see NOTE I).

Smith does not explicitly teach, however Gislason discloses at least one of the one or more partitions overlapping with respect to values of one or more attributes with at least one of another partition and a previous partition ([0220] “dimensions in a fact table are highly correlated with each other … product group are highly correlated. An inquiry that is limited on product may take advantage of 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Smith to include overlapping partitions as disclosed by Gislason.  Doing so would provide efficient query processing and optimize performance (Gislason [0248]-[0249]).

Smith does not explicitly teach, however Chowdhuri discloses the determining that the degree of clustering of the table is below the clustering threshold comprising determining that an execution time of an example query exceeds a threshold query execution time (Chowdhuri [0137]-[0138], [0243]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Smith as modified to account for query time values as disclosed by Chowdhuri.  Doing so would improving query performance (Chowdhuri [0120]).

NOTE I Smith teaches that when clustering ration is low a reorganization (reclustering) is desired.  Thus, it is reasonable to conclude that such reorganization (reclustering) is performed in order to achieve a better clustering ratio.  I.e. reorganization is “increasing the degree of clustering”.  However, to merely obviate such reasoning Gislason discloses “increasing the degree of clustering of the table by reclustering one or more partitions of the table” ([0213] “Such partitioning may increase the clustering factor for an index on the customer identification attribute”, [0218]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Smith to increasing the degree of clustering as disclosed by Gislason.  Doing so would provide efficient query processing and optimize performance (Gislason [0248]-[0249]).

NOTE it is well known that a clustering factor, also known as clustering coefficient, degree or ratio represent the degree to which an index is sorted with respect to the physical order of data represented in the index and determines how closely the order in a database column correlates to the ordering of the underlying data in physical storage.  The clustering factor ranges from 0-1 (zero to 100%).  Clustering factor of 100% or close to 1 indicates that ideal clustering (relatively ordered with respect to a database column (i.e. attribute)).  It is always desirable to have clustering factor as close to 100% percent as possible.  Such information is considered to be a well-known to those skilled in the art and provides a claimed definition for the limitation – “the clustering ratio determined by at least a proportion of rows in a layout of the table that satisfy an ordering criteria based at least in part a particular attribute of the one or more attributes”.  For example such definitions can be found in Abdo (US 2002/0188601) [0044], Schiefer et al. (US 5,758,146) C6L1-13.  Therefore, any determination of the clustering factor determines whether access to the data is fast or slow and thus a rearrangement of data in the storage is desirable for purpose of increasing efficiency.  Thus determining increase of decrease in the clustering factor is an intended use of such calculations (i.e. increasing the degree of clustering).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claim 21 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2, 12 and 22, Smith as modified teaches the method system and media, further comprising: storing table data for a table in a plurality of partitions, each partition comprising a portion 

Regarding claims 4, 14 and 24, Smith as modified does not explicitly teach, but Chowdhuri discloses, wherein determining that the degree of clustering of the table is below the clustering threshold comprises determining one or more of an amount, frequency, or type of data manipulation language (DML) statements performed on the table, and an amount of new data added to the table (Chowdhuri [0141]-[0142], [0147], [0150]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Smith as modified to account for amount, frequency, or type of data as disclosed by Chowdhuri.  Doing so would improving query performance (Chowdhuri [0120]).

Regarding claims 6, 16 and 26, Smith as modified teaches the method system and media, wherein determining that the degree of clustering of the table is below the clustering threshold is based on pruning effectiveness during query compilation, and filter selectivity during query execution (Chowdhuri [0173], [0200], [0243], [0245], [0250], F13B).

With respect to the claims below, Smith teaches that index is a set of partitioned objects, Gislason further teaches partitioning tables based on ranges.  However, the references are silent with respect to the claimed operations on such partition.  However, Chowdhuri discloses more explicit functionality with respect to repartitioning as shown above.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Smith and Gislason as modified to show clustering with respect to partitions as disclosed by Chowdhuri. Doing so would allow 

Regarding claims 7, 17 and 27, Smith as modified teaches the method system and media, wherein reclustering comprises reclustering based on one or more of a reclustering resource budget (Chowdhuri [0044]), a number of partitions, data size (Chowdhuri [0187]), and available computing resources (Chowdhuri [0137], [0210]).

Regarding claims 8, 18 and 28, Smith as modified teaches the method system and media, wherein reclustering comprises merging two or more partitions (Chowdhuri [0180], [0184]-[0185]).

Regarding claims 9, 19 and 29, Smith as modified teaches the method system and media, wherein the table being ideally clustered comprises, for each partition of the partitions of the table, the each partition comprises no overlaps with one or more other partitions in ranges of values corresponding to the one or more attributes (Gislason [0244], Chowdhuri [0193]).

Regarding claims 10, 20 and 30, Smith as modified teaches the method system and media, wherein the table being ideally clustered comprises, for each partition of the partitions of the table, all rows of the each partition comprise the same value for an attribute of the one or more attributes (Gislason [0026] “clustering rows with the same index”, [0213] “clustering payment schedules for the same customer for the same year in the same partition. Such partitioning may increase the clustering factor”, Chowdhuri [0048], [0180], [0187]).

Claims 3, 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith as modified and in further view of SHIBAYAMA et al. (US 2018/0165380).

Regarding claims 3, 13 and 23, Smith as modified does not explicitly teach, but SHIBAYAMA discloses the method system and media, further comprising: 
determining the degree of clustering of the table based on one or more of a number of partitions that overlap other partitions of the table, a degree of overlap of one or more partitions with other partitions of the table, each individual depth of the partitions, or a distribution of depth of the partitions ([0068]-[0070]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Pedersen as modified to degree of overlap of one or more partitions as disclosed by SHIBAYAMA.  Doing so would improving processing of the large amounts of data (SHIBAYAMA [0003], [0006]).

Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive. 	With respect to Chowdhuri, the applicant argues – 
“Chowdhuri relates to dividing “the work that needs to be done in executing the query among multiple processors” rather than “determining that the degree of clustering of the table is below the clustering threshold comprising determining that an execution time of an example query exceeds a threshold query execution time,” as now recited in amended claim 1.
The arguments are not persuasive.  Chowdhuri discloses in order to process a query, multiple sub plans corresponding to partitions are determined.  If such of partitioning is “useful” is determined based on query cost (as summarized in claim 1).  The invention of Chowdhuri closely resembles the 
Thus, Smith as modified by Chowdhuri, fully teaches the limitation “determining that the degree of clustering of the table is below the clustering threshold comprising determining that an execution time of an example query exceeds a threshold query execution time”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 22, 2021